Case 1:20-cr-00506-VEC Document 33 Filed 04/01/21 Page 1 of 4

AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept, 30, 2019)
Sheet |

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. }
Julio Cesar Prado Case Number: 20 CR 506- 001(VEC)
USM Number: 32653-069
) Jon M. Silveri
) Defendant’s Attorney
THE DEFENDANT:
M pleaded guilty to count(s) /
C1 pleaded nolo contendere to count(s)
which was accepted by the court.
C] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § 1326(a) and iliegal Reentry 8/27/2020 1
The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,
(1) The defendant has been found not guilty on count(s)
[J Count(s) C1 is (are dismissed on the motion of the United States.

 

_, Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

4/1/2021

 

Date of Imposition of Judgment

Veli. Go

 

Signature of Judge N

Hon. Valerie Caproni, U.S.D.J.

 

Name and Title of Judge

Ky UA

 

Date

 
Case 1:20-cr-00506-VEC Document 33 Filed 04/01/21 Page 2 of 4

AO 2458 (Rev. 09/19) Iudgment in Criminal Case
Sheet 2 — Imprisonment

Judgment—Page 2 oof
DEFENDANT: Julio Cesar Prado
CASE NUMBER: 20 CR 506- 001(VEC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

Forty-five (45) months.

| The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant be designated in a facility close to the New York City Metropolitan area.

["] The defendant is remanded to the custody of the United States Marshal.

(] The defendant shail surrender to the United States Marshal for this district:
LI at Elam. C] pm. on
CL] as notified by the United States Marshal.

 

(4 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

(before 2 p.m. on

 

(4 as notified by the United States Marshal.

i) as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
T have executed this judgment as follows:
Defendant delivered on to
at » With a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
AO 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 5 —- Criminal Monetary Penalties

Case 1:20-cr-O0506-VEC Document 33 Filed 04/01/21 Page 3 of 4

Judgment — Page 3 of 4

DEFENDANT: Julio Cesar Prado
CASE NUMBER: 20 CR 506- 001(VEC)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
((] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(j), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 § 0.00

f] Restitution amount ordered pursuant to plea agreement $

{] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f), All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(] ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe [] fine [] restitution.

(] the interest requirement forthe [] fine [] restitution is modified as follows:

* Amy, Vicky, and Andy Child pomography Victim Assistance Act of 2018, Pub. L. No. 115-299,
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

**4 Findings for the total amount of losses are required under Chapters 109A, 110, H1QA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996,

 

 
AO 245B (Rev. 09/19) md RAB Pa CIR Gare; Q00068- VEC Document 33 Filed 04/01/21 Page 4 of 4
Sheet 6 -—~ Schedule of Payments

Judginent —- Page 4 of 4
DEFENDANT: Julio Cesar Prado

CASE NUMBER: 20 CR 506- 001(VEC)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Mt Lumpsum payment of $ 100.00 due immediately, balance due
Cc) notlaterthan , or
(] inaccordance with O C, ( D,  E,or L] F below; or
B [2 Payment to begin immediately (may be combined with (IC, []D,or (IF below); or
C (©) Paymentinequal  ——___— (e.g. weekly, monthly, quarterly) installments of $ over a period of

 

e.g, months or years), to commence __ fe.g,, 30 or 60 days) after the date of this judgment; or

D (© Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

fe.g., months or years}, to commence fe.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E (1 Payment during the term of supervised release will commence within (¢.2., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ©] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of, criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C] = Joint and Several

Case Number ; ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[] The defendant shall pay the cost of prosecution,

O

The defendant shall pay the following court cost(s):

[] The defendant shal! forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1} assessment, @) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, meluding cost of
prosecution and court costs.

 
